department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal tax_exempt_and_government_entities_division release number release date legend org organization name date date org address dallas tx uil xx date address address employer_identification_number person to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court may 20xx certified mail - return receipt requested dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1 c - d in that you failed to establish that you were operated exclusively for an exempt_purpose you did not respond to our request for documentation to substantiate your activities and fiscal operations based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to july 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending june 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the ' day after the date this determination was-mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling revenue service taxpayer advocates office of writing to internal faxing taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations form 886a deparement of the ureasury lateral hescnuc survie schedule no or name of taxpayer org explanation of items exhibit year period ended 20nn06 org organization name address aderess company coq-2 company co-6 registered agent registered agent company co-3 company co-5 company co-4 company date city stete city go-t xz xx ft whether the org exempt status under sec_501 should be revoked because issue sec_1 org has not submitted additional information as may be required for purposes of inquiring into the organization’s exempt status org has more than an insubstantial part of its activities not furthering exempt purposes but rather furthering a commercial purpose org has not established that it operates to serve public interests but rather serves the private interests of real_estate professionals overview facts org org is a not-for-profit corporation formed under the laws of the state of xyz effective on march 19xx registered agent is org’s registered agent org’s address is address city xyz application_for recognition of tax-exempt status on august 19xx the service received org’s form_1023 application_for recognition as a tax-exempt_organization under sec_501 the service requested subsequent information of org’s activities to complete the process of determination of exempt status the service administrative files retained recordation of org’s form_1023 and requested attachments org’s application stated that its activities were the acquisition rehabilitation and sale of residential properties in urban areas desi gnated by government agencies for development grants activities included providing down payment assistance as well as advice and training in property maintenance to prevent future deterioration of the properties and communities the purpose was to combat community deterioration in distressed urban areas and provide dpa to needy renters the bulk of the home purchasers will be low-income individuals and families and efforts to sell at lest of the units to buyers with incomes below of the area’s median income and to sell at least to buyers with incomes below of the median income form_1023 provided that downpayment assistance will be provided in the form of an outright grant sources of financial support would be from private contributions government grants income from sales of property investment_income and fees from management education and form 886-a rev department of the treasury - internal_revenue_service page -1- cs 886a departmentat the preasury - internal_revenue_service explanation of items schedule no or exhibit year period ended 20nx06 organization name ax date xyz state city city registered adent o- registered agent gampany gg-4 co- l company co-5 name of taxpayer org legend org address adaress company go-2 company co-o consulting services required for home ownership all of the applicant’s income will be devoted to acquiring and rehabilitating property in designated urban areas on november 19xx the service issued a determination_letter recognizing org as a tax- exempt_organization described in sec_501 of march 19xx the service’s determination_letter also determined that the organization would initially be considered pursuant to an advance_ruling period as an organization which is not a private_foundation under sec_509 and b a vi because the organization could reasonably expect to attract enough public support to meet the public support tests the determination was based on the assumption that org would operate in the manner represented in its application form_1023 and attachments on july 20xx org was determined to be an organization described in sec_509 federal returns org filed forms for tax periods june 19xx though june 19xx although the total revenue for 19xx was far beyond the filing requirement amount no other forms were filed for subsequent years the final form_990 filed for 19xx reported program service revenue of dollar_figure and gross rents of dollar_figure and total assets were listed as dollar_figure org reported rental income and program service revenue from org activities no contributions public support or government contributions were received all expenses including advertising expenses listed on form_990 appeared incurred from org dpa activities according to part ii of org’s 19xx form_990 org’s purpose was to assist low and moderate income families to acquire homes part viii of the return states that income from the sale of affordable housing provided underserved families the financial assistance needed to achieve home ownership and their communities with the stability that comes from having residents who are invested in and committed to their neighborhoods no other returns have been filed by org general activities internet website information shows that since 20xx org has promoted and operated a down payment assistance dpa program for house buyers under which it provides funds to the buyers to use as their down payment or for closing costs and collects the same amount plus an additional fee from the house sellers as more fully described below under org’s form 886-a rkes department of the treasury - internal revenue senice page -2- boh 886a department of the preasury - enternal revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended 20nn06 legend org ofgenization name adaress company c-z company co-e gompany co-3 o company i company co-5 registered agent registered agent company o-1 city city xyz stéte 2acress date co-i xx program down payment assistance is provided for all types of housing loan programs including federally insured mortgages to buyers whether first time or not and without any income or asset limitations failure to respond the internal_revenue_service issued correspondence on april 20xx requesting that org provide documentation of its activities for tax period ending june 20xx this was issued to the service’s address of record as no reply was received the internal_revenue_service issued an additional request to the address shown on org website using certified mail on february 20xx and the service issued a request for information to the address shown on the service’s records using certified mail on june 20xx org failed to respond to the internal revenue service’s correspondence or file form_990 for the tax period ending june 20xx postal tracers form_4759 were processed for both addresses on june 20xx all certified mail was returned as undeliverable and the postal tracers produced no forwarding address as org did not respond to internal revenue service’s request for information and the service was unable to locate org no explanation of its activities was provided by letter or in person however information on the organization’s activities was available on the internet at org’s website and org’s archived 20xx website at the website information was posted by org and as such it is considered reliable information and is utilized within this report to document activities of org copies of the website pages pages printed on may 20xx and june 20xx were mailed to the organization for comment on june 20xx four pages are shown as attachment operation of org’s down payment assistance program org paid for advertising and utilized its website to promote its dpa program to buyers real- estate professionals and sellers many of the participants in org’s program utilize federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment ina specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may only receive gifts to use for the down payment from a relative employer labor_union charitable_organization close friend governmental agency or public entity the seller cannot loan money to the buyer for the down payment see attachment and for respectively the u s government accountability office gao report on mortgage financing dated february 20xx gao-0s5- and the gao report on mortgage financing dated november 20xx gao-06-24 form 886-acre department of the preasury - internal_revenue_service page -3- poa 886a departmenr of the i retsury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended 20nn06 legend org organization name address addre sec_2 company co-2 company co-6 company co-3 company x date x z state city city registered agent registered agent company cco-4 co-1l company co-5 org provided resources to assist in credit repair downpayment assistance financing homebuyer education and the org ‘gift program as shown on their archived 20xx website org charges the seller a fee for each property sold this fee is equal to the gift amount plus a fee within org’s own description of transaction requirements for the dpa on it’s archived 20xx website org confirms that the seller must pay the gift amount to participate the first step of the dpa program is to obtain a signed agreement that the seller will pay the gift amount plus a percentage before org issues payment org’s 20xx archived website pages contain its org participating home agreement form on this form paragraph has one place to insert an amount this section states in part seller agrees to pay org a service fee in the amount of dollar_figure for the aforementioned services at closing of the transfer of the participating home to the buyer emphasis supplied the amount to be entered on in paragraph is explained on org’s 20xx archived webpage downloadable forms on the instruction sheet that provides the following instructions fax the following to org once the sales contract has been executed grant application org participating home agreement- relative to the gift amounts and the fee to be paid_by the seller select the amount that you need for the gift and adc __ of the sales_price to the gift amount to arrive at the fee to insert in paragraph of the varticipating home agreement org will fax back the copy of the gift letter and mail you an original when available fax to org the escrow title company closing office form and a copy of the lender’s clearance to close org will confirm the closing date and overnight a cashiers’ check and closing instructions to the title company for receipt the day before closing emphasis supplied information thus org’s archived website pages show that the seller pays the exact amount of the vift plus of the sales_price to participate in the program the website shows that the first step in the process was to secure a signed statement of the sellers commitment to pay the amount_of_the_gift plus a fee and this is done before org sends the cashier’s check to the title company form 886-acres department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal revenue scniee ee ean explanation of items neng as en ll name of taxpayer org schedule no or exhibit year period ended 2u0nn06 legend crg organization name aggress address company co-2 company co-6 company registered agent registered agent company co-5 company co-3 company co-4 xyz state city date git y ce-k xx the sellers make payments to make the down payment necessary to purchase the seller’s home org provides the funds to the buyers who use the funds to the website’s description under about us begins by stating that org is a non-profit c charitable_organization and provides its tax id number and the first line of the gift application states that org is a non-profit association on their website or elsewhere org does not solicit outside public contributions or indicate any other source of funds other than fees from sellers and related fees website the 20xx archived website pages secured from http on may 20xx state that org is an experienced non-profit affordable housing provider whose staff has helped over big_number families successfully obtain home ownership over the last years org’s mission is to help the underserved low and moderate income individuals obtain housing org offers programs to assist the homebuyer with down payment assistance and credit repair org claims it will find an affordable property that fits into org guidelines and will obtain closing cost assistance the org guidelines require the buyer to complete education on home ownership invest dollar_figure and purchase a qualified home gifts grants are for low and moderate income and undeserved areas individuals must occupy the home with income not exceeding of the median income for the area org will purchase the home complete repairs and sell the property to the client through an assumption of the existing fha mortgage or using a b loan through the lender community partner the program may not be used for new homes purchased from builders there were no restrictions on locations or limits to target homes in specific neighborhoods or geographical areas prints of org’s website were submitted by the service to org for org’s comment on june 20xx no reply was received income level despite the org’s representations that the gift program is designed for low to moderate income individuals org does not apply income limitations for its org program to the contrary org specifically states that the buyer’s income field of the gift application is for form 886-airev department of the treasury - internal_revenue_service page -5- form 886a department of the vreasury - internal reverie survie name of taxpayer explanation of items org schedule no or exhibit year period ended 20nn06 org organization name padress company co-2 company co-6 compuny co-3 - company co-4 - registered agent registered agent company co-5 company address state city date canty go-1l xy2 xk 4d statistical purposes and no information supported that org screened qualified participants based on income level data org defines qualified homebuyer and includes no income level restrictions within this description as shown below under who qualifies qualified homebuyers are defined as follows use of an eligible_loan program completion of home ownership education minimum investment of at least dollar_figure purchase of a qualifying home advertising and real_estate professionals activities org website includes information on resources which begins with advertising of and links to the following commercial companies co-1 co-1 co-2 co-3 for big savings from you favorite stores online merchants restaurants and travel companies co-4 and co- sec_5 on june 20xx state that org states the archived website secured from http ‘home buyers and professionals will find our site to be user friendly and full of helpful information and if you are a realtor professional contact us to see if you qualify to work with us we have a growing list of clients that are ready and qualified to purchase a home ’ following this was a link to view properties in xyz and xyz and a link for realtors information included were pages for realtors to list their properties these showed realty listings with pictures of properties that were ‘just sold’ contract pending and where closing was completed in two weeks this properties page solicited real_estate sellers to list their properties here no restrictions were given to those who wanted to advertise real_estate properties for sale and no restrictions to neighborhood or geographical location of homes the org website claims that promoted links to public websites are being furnished for the convenience of the visitor and that org has no business connections with any owners of the linked sites the org community partners links included a link to co-6 a conimunity development financial_institution located at address city state org is located at the same street address counseling no education is offered by org the counseling section of org website appears to be from hud’s house counseling assistance programs it describes hud grants program and includes hud statements such as hud intends that these goals will make counseling an integral part of form 886-acies department of the treasury - internal_revenue_service page -6- depurtment of the treasury - internal_revenue_service explanation of items name of taxpayer form 886a org schedule no or exhibit year period ended 20nn06 legend org organization name address address company co-2 company cc-6 company xx cate n z stat sity gity registered agent registered agent go-2 company co-3 company co-4 company co-5 services for renters and homebuyers org stated one of its goals was education through credit counseling and house counseling however the website shows no counseling or educational activities were provided by org for homebuyers the counseling section of org website generally restated information developed by the department of housing and urban development hud it describes who may provide counseling under hud’s grant program how a counseling agency may apply for a grant from hud an extensive section with explanations of effective counseling and people skills for counselors the counselor’s role the housing industry and hud developments it explained that fannie_mae has developed a number of materials that assist home ownership and reference to national organizations that provide housing counseling however there was neither a method to arrange for counseling from org nor was there any type of education module or material directed toward educating or counseling the homebuyer therefore no counseling or education assistance was provided by org adequate_records applicable law sec_6001 provides that every person liable for any_tax imposed by the rc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law form 886-acrer department of the treasury - internal_revenue_service page -7- ronn 886a department of the preasucy - internal_revenue_service schedule no or name of taxpayer explanation of items org legend org organization name address address company co-2 2' company co-6 tt company company nk date xyz state city city registered agent registered agent co-3 company co-4 i company co-5 cea-l exhibit year period ended 20xnn06 sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax primary activities sec_1_501_c_3_-1 of the income_tax regulations sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme nonexempt purpose if substantial in nature will court held that the presence of a single destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university sec_1_501_c_3_-1 provides that an organization 1s not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests form 886-acrev department of the treasury - internal_revenue_service page -8- gorm 886a name of taxpayer explanation of items of the preasury - internal_revenue_service department schedule no or exhibit year period ended 20nn06 org legend org organizaticn name address address company co-2 company co-6 company co-3 company nx date nyz state city city registered agent reaistered agent co- i 3' company co-4 r comoany go-b sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for- profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in american campaign academy v commissioner t c the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively scrve purposes described in sec_501 because it also served private interests more form 886-ackes department of the treasury - internal_revenue_service page -9- form 886a department of the preasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20nx06 legend org organization neme agdress address company co-2 company o-g cempeny co-2 company em date kyz state city city registerea agent reqisteréd agent eempany co co-1 sampany i co- than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c 20x x the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations form 886-acres 4-0x department of the preasury - internal_revenue_service page -10- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20nn0g6 legend org organization neme address aadress company co-2 company co-6 cempany co-3 company xx date xyz state city city registered agent registered agent company co-4 ke company co-5 co-i see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes in 88_tc_1 aff'd without published opinion 838_f2d_465 4th cir the court held that an association formed ina private real_estate development to operate parks swimming pools boat docks and other recreational facilities did not qualify as a sec_501 organization although the organization provided some benefit to the general_public the primary intended beneficiarics were the residents and property owners of the private development thus the organization operated for a substantial non-exempt purpose rather than for exclusively charitable purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether cach qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low- income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and cthnic imbalances in the community as the activities were designed to eliminate form 886-arres department of the treasury - internal_revenue_service page -11- form 886a department of the treasury - internal rev entie service schedule no wr explanation of items name of taxpayer org exhibit yearc period ended 20nn06 legend org organization name address address company co-2 company co-6g cempany co-3 registered agent comrany cc-4 registered agent campany company date go-5 city cor state xyz city xx prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations rev_rul 20xx-21 irb 20xx-21 discussed three situations of organizations providing down payment assistance and whether each qualified as charitable within the meaning of sec_501 situation described organization x whose purpose and activities relieve the poor distressed and underprivileged by enabling low-income individuals and families to obtain decent safe and sanitary homes the way organization x conducted its down payment assistance program established that the organization’s primary purpose was to address the needs of its low-income grantees see revrul_70_585 sit as a condition of providing assistance x requires a home inspection to ensure that the house will be habitable x’s financial counseling seminars and other educational programs help to prepare potential home buyers for the responsibility of home ownership see revrul_67_138 x conducts a broad based fundraising program and x receives support from a wide array of sources x’s ensures that its grantmaking staff does not know the identity or contributor status of the party selling the home to the grant applicant or any other party who may receive a financial benefit from the sale and of not accepting contributions contingent on the sale of any particular properties ensured that x was not beholden to any particular donors or other supporters whose interest may have conflicted with that of the low- income buyers x was working to help x’s grantmaking procedures combined with its efforts to educate home buyers ensured that x was operated primarily to benefit the low-income beneficiaries of its downpayment assistance the low-income beneficiaries constitute a charitable_class any benefit to other parties such as home sellers real_estate agents or form a rev department of the preasury - internal_revenue_service page -12- porm 886a department of the treasury - inteenal revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended 20nn06 legend org organization name aadress address company co-2 company co-3 company co-6 company xx date xyz state city city registered agent registered agent company co-4 comb sompary co-5 developers who participate in the transactions does not detract from the charitable purpose of relieving the poor and distressed see rev ruls the revenue_ruling held that because x was operated exclusively for charitable purposes and qualified for exemption as an organization described in sec_501 by contrast situation described organization y that was formed to finance its down payment assistance activities and relied on sellers and other real-estate related businesses that stood to benefit from the transactions y facilitated furthermore in deciding whether to provide assistance to a low-income applicant y’s grantmaking staff knew the identity of the home seller and may have also known the identities of other interested parties and was able to take into account whether the home seller or another interested_party was willing to make a payment to y y’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in substantially_all of the transactions and y’s reliance on these payments for most of its funding indicated that the benefit to the home seller is a critical aspect of y’s operations in this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose like the organization considered in american campaign academy y was structured and operated to assist private parties who are affiliated with its funders like the organizations considered in american campaign academy easter house and columbia park recreation association y also serves an exempt_purpose but because y is not operated exclusively for exempt purposes the revenue_ruling held that the organization y does not qualify for exemption from federal_income_tax as an organization described in sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed form 886-a rev department of the treasury - internal_revenue_service page -13- orm 886a department of the preasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 2onno0g legend org organization name adcress adare sec_2 company c0o-2 compény go-6 company company nn date xy z state giby reaistered agent reaistered edqent co-3 cammeny 4' ce- company co to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo 19xx-424 19xx aff'd 19xx u s app lexis 2d cir 19xx the tax_court held and the second circuit affirmed that an organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning kj's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 effective date of revocation form 886-ajrev department of the freasury - internal_revenue_service page -14- ou sec_86a department of the preasury internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20nn06 org legend org organization brddress address company cc-2 company co-6 aie i date nos stace city city tered agent registered agent co-3 campeny co-4 j co-l cempany co-5 an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross- referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq governments position org does not qualify as an organization described in il r c sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable_class additionally org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations org applied for exemption for the purpose of assisting addicted people yet its primary function is to operate a down payment assistance program org’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation and rev_rul 20xx-21 situation the down payment assistance program did not serve exclusively low-income persons despite org’s representations that its dpa is designed for low to moderate income individuals org does not have any income limitations for participation in its org program org did not screen applicants for down payment assistance based on income instead the program is open to anyone without any income limitations who otherwise qualified for these loans based on multiple sales to real-estate professionals the program is not even limited to first-time homebuyers org’s program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions sce revrul_70_585 situation and rev form 886-acrev department of the ‘freasury - internal_revenue_service page -15- eon 886a depurtment of the tre usury eaternal revcnue servier name of taxpayer explanation of items schedule no or exhibit year period ended 20nn06 org segend org orcanization name address address company co-2 company co-b company co-3 company company co-5 company co-4 registered agent registered agent city city co-loe i state date rays xx rul 20xx-21 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes with no defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 of the code only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if org’s program were directed to exclusively low-income individuals or disadvantaged communities org’s total reliance for financing its org activities on home sellers or other real_estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business the parties who benefited by the down payment program include realtors builders and lenders these parties benefited more than incidentally from org’s operations as shown above under advertising and real_estate_professional activities sellers who participate in org’s program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in org’s program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in org’s program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that org’s program provides substantial private benefit to the various parties in each home sale the manner in which org operated its org program shows that the private benefit to the various participants in org’s activities was the intended outcome of org’s operations rather than a mere incident of such operations see rev_rul 20xx-21 situation org’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities org relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates org neither solicits nor receives funds from other sources before providing down payment assistance org’s grantmaking staff takes into account whether there is a home seller willing to make a payment to form 886-a rev department of the treasury - internal_revenue_service page -16- oni 886a department of the vretsary laternal revenue service explanation of items name of taxpayer org schedule no or exhibit year period ended 20nn06 rg idress add xx tered t cover the down payment assistance the applicant has requested org requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller’s home plus an administrative fee of several hundred dollars per home sale org secures an agreement from the seller stipulating to this arrangement prior to the closing no org dpa assistance transactions take place unless org is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing org’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org’s operations in this respect org ts like the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially org’s promotional material and its marketing activities show that org operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization secking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which org operated its org program shows that org was in the business of facilitating the sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect org’s operations were similar to an organization which was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c 20xx operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org provided services to home sellers for which it charged a market rate fee org did not market its services primarily to persons within a charitable_class org’s primary goal consisted of maximizing the fees it derived from facilitating the sales of real_property org did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of org’s activities furthered commercial rather than exempt purposes based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 the government proposes revoking org’s exemption retroactively to january 20xx because the organization operated in a manner materially different from that represented in its application_for excmption in its application_for exemption signed under penalties of perjury june 19xx form 886-arre department of the treasury - internal_revenue_service page -17- department of the triersury internal_revenue_service orm 886a explanation of items name of taxpayer org schedule no or exhibit year period ended 2onn06 rar e register date ag ne ' 1d e sec_3 aye steve pie y uae registerad campany co-4 ac ce-1l empany co and on attachments org represented that its purpose was to combat community deterioration in distressed urban areas and provide dpa to needy renters the bulk of the home purchasers will be low-income individuals and families and efforts to sell at lest of the units to buyers with incomes below of the area’s median income and to sell at least to buyers with incomes below of the median income downpayment assistance will be provided in the form of an outright grant and its activities were the acquisition rehabilitation and sale of residential properties in urban areas designated by government agencies for development grants activities included providing down payment assistance as well as advice and training in property maintenance to prevent future deterioration of the properties and communities despite these representations in its application_for exemption org does not have any income limitations for its dpa program and gave no indication that it screened for this to determine which applicants qualified rather org’s org program provided gifts to any homebuyers who qualified for a loan furthermore although org claimed on its application that home buyer educational was part of their program it provided no education module for home buyers on its website and no education or counseling was provided by org instead its website referred readers to hud rules and other sources to obtain any type of education also no information supported that org obtain verification from buyers that the buyers had reviewed or completed the education see rev_rul 20xx-21 situation revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 org’s operation of its dpa activities in a manner materially different from that represented in its application_for exemption justifies retroactive revocation of org’s determination_letter the website language appears to imply that the full amount of fees paid is tax deductible by prominently stating its exempt status on its participating agreement completed by the seller in regards to org failure to respond to the service’s correspondence or file form_990 for the tax period ending 20xx12 the service considers the gross_receipts of dollar_figureshown on org’s most recently filed return based on post operational receipts a reasonable assumption is created to assume org met the requirement to file a return for the period under examination taxpayer’s position org’s position with respect to the issues facts applicable law and government's position as discussed in this report is unknown org will be allowed days to review this report and respond with a rebuttal if considered necessary form 886-aire department of the treasury - internal_revenue_service page -18- name of taxpayer org legend org address aadress company co-2 company co-6 gun 886a department of the preasury - lateral revenue service explanation of items schedule no or exhibit year petiod ended 2onno06 organization name mx o date xyz state city city registered agent registered agent company co-3 company 3’ company co-4 conclusion so-l company co-5 it is the irs's position that the organization failed to meet the reporting requirements under irc dollar_figure sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx in order to qualify for exemption under sec_501 an organization must be both organized and operated to achieve a purpose that is described under that code section org’s program is not operated in accordance with internal_revenue_code sec_501 and the regulations thereunder governing qualification for tax exemption under code org provides down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home all gifts are seller funded in essence these transactions result in a circular flow of the money because the amount of the service fee is always equal to the amount of the down payment assistance provided to the buyer plus a second service fee in fact the actual source of the down payment assistance is the seller’s service fee evidence of org’s collection of buyer income for statistical purposes’ coupled with org’s definition of qualified applicants show that org did not consider the buyer’s income when providing dpa org offers its down payment assistance to interested buyers regardless of the buyers’ income levels or need org’s activities do not target neighborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination org operates in a manner indistinguishable from a commercial enterprise org’s primary activity is brokering transactions to facilitate the selling of homes org’s primary goal is to maximize the fees from these transactions org’s brokering services are marketed to homebuyers sellers realtors lenders home builders and title companics regardless of the buyers’ income level or need and regardless of the condition of the community in which the home is located alliances are built with the realtors lenders home builders and title companies to assure future business for the mutual benefit of the participants org does not engage in any education counseling or other activities that further charitable purposes because org’s primary activity tis not conducted in a manner designed to further sec_5o1 c purposes org is not operated exclusively for exempt purposes within the meaning of sec_501 for the foregoing reasons revocation of exempt status is proposed because the facts show that in 20xx org operated in a manner matertally different from that represented in its form_1023 form 886-ajres department of the treasury - internal_revenue_service page -19- department of the ‘treasury lorernal revenue service form 886a name of taxpayer schedule no or exhibit year period ended 20xnx06 explanation of items org legend org organizaticn name address address company co-2 company co-6 xx date registered agent ar ’ company co-3 company x z state city city registered agent company co-4 company co-5 co-1 application the government proposes that the revocation be effective retroactively to january 20xx form_1120 returns should be filed for the tax periods ending on or after january 20xx form 886-arev department of the treasury - internal_revenue_service page -20- tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination form_6018 sincerely marsha a ramirez director eo examinations letter catalog number 34809f
